,_t       ~

      AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 of 1   \   (.p
                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                      v.                                            (For Offenses Committed On or After November I, 1987)



                             Elias Santiago-Ignacio                                 Case Number: 3:19-mj-21626

                                                                                    Robert Carriedo
                                                                                    Defendant's Attorney


      REGISTRATION NO. 84652298
      THE DEFENDANT:
       [gj pleaded guilty to count(s) _l_o_f_C_o_m_p,_l_a_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       D was found guilty to count( s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                   Nature of Offense                                                             Count Number(s)
      8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   I

       D The defendant has been found not guilty on count( s)
                                                                               ------------------~

       D Count(s)                                                                    dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                )\ ~TIME SERVED                                D                                          days

        [gjAssessment: $10 WAIVED [gj Fine: WAIVED
       [gj Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                            charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Tuesday, April 16, 2019
                                                                                Date ofimposition of Sentence
                                                  r---···--~     . . ..
                                                                  ~




                       //~::>                                  !FU_EO
      Received
                    DUSM                         I
                                                                APR I 6 2019
                                                     CLERK, U.S. DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
      Clerk's Office Copy                         BY                       DEPUTY                                                3:19-mj-21626
